            Case 1:21-cv-02568-MKV Document 9
                                            5 Filed 05/21/21
                                                    04/28/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
SHAUNTEE BYRON
                                                                                DOCKET
                                   PLAINTIFFS
-AGAINST-                                                                       COMPLAINT




BRONX PARENT HOUSING NETWORK                                               JURY TRIAL DEMANDED
VICTOR RIVERA,
THE CITY OF NEW YORK
                                   DEFENDANTS
----------------------------------------------------------------------------X
     Plaintiff by and through their Attorneys Martin Druyan and Associates Attorneys, as and

for their verified complaint state and allege as follows.


                              JURISDICTION


      1. This Court has jurisdiction of this action as it alleges violations of Title VII of the United

          States Code, 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42 U.S.C. s. 21, 2000e sect 1-17,

          sect 2-703i, Civil Rights Act 1964, 1991, Parag 88-352, L.L. Law, Publ Law 111-12 Ch. 21

          Equal Employment Opportunity Commission; Sec. 1981 U.S.C. Sect. 703 Title VII, Title

          29 Part 38 Labor, 45 Code Fed. Reg. Labor sect 73,.735, CRA sect. 177., (42 USC 1981)

          sect 306 Sexual Harassment Prohibited, Title 29 Code Fed. Reg. Labor, EEOC Labor sect

          1604.11 et al related statutes as Plaintiff alleges employment discrimination, unjust
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 2 of 10




      termination, hostile work environment, retaliation, and sexual harassment by Plaintiff

      against the Defendant employer Bronx Parent Housing Network (BPHN, hereinafter)

      and Defendants Director, Supervisors, stated above .

2. Plaintiff received a U.S. E.E.O.C. Notice of Right To Sue letter on about March 2021

      against Defendants except the City of New York.

3. A Jury trial is demanded as to all issues pursuant to FRCP R. 38


                     PARTIES


4.     At all times hereinafter mentioned:

5. Plaintiff SHAUNTEE BYRON is a resident of New York State, Southern District of New

      York.

6.     Defendant Employer Bronx Parent Housing Network (BPHN hereinafter) is a not for

      profit New York State corporation and charity, doing business in Bronx County, New

      York City.

7. Def. BPHN is incorporated and registered as a not for profit corporation in New York

      State.

8. Def. Victor Rivera was the director of BPHN until about Feb. 2021, upon information

      and belief he is a resident of New York State.

9.     The City of New York was a municipal corporation incorporated pursuant to the laws

      of New York State.

10. Candida Richards, Mario Palumbo, Gloria Wallace, LCSW, Noel Francis, Lisa Stewart

      were or are employees of Bronx Parent Housing Network.

11.            FACTS UNLAWFUL TERMINATION, DISCRIMINATION, RETALIATION
     Case 1:21-cv-02568-MKV Document 9
                                     5 Filed 05/21/21
                                             04/28/21 Page 3 of 10




12. Plaintiff SHAUNTEE BYRON was an employee of Def. BPHN 2019, 2020.

13. In about August 2020 Plaintiff was terminated from her employment at Def. BPHN as a

   result of unlawful racial and sex discrimination and retaliation as stated herein, without

   just cause.

14. Plaintiff BYRON was at all times a loyal, conscientious employee with commendations,

   promotions, and positive work reviews for her excellent work performance.

15. Plaintiff Byron was compensated at $75,000. yearly less than other employees who

   were not black females, and less than other employees who were involved in sexually

   relations with Mr. Rivera, or his friends and associates at BPHN.

16. Plaintiff Byron suffered disparate treatment, adverse employment termination

   consequences, and false and poor job reviews and references as a result of the

   discrimination and retaliation described herein.


17. Plaintiff Byron has suffered the inability to obtain employment as a social services

provider, and supervisor and director as the result of the discrimination alleged herein,

that in 2021 her job offers were rescinded, upon information and belief, of the retaliation

and discrimination alleged herein.


  18.    HOSTILE WORK ENVIRONMENT, UNLAWFUL TOUCHING, BATTERY, ASSAULT, SEX

  HARASSMENT, RETALIATION, 2019, 2020


19. In about May 2020 Def. Lisa Stewart subordinate employee touched and squeezed

Plaintiff’s buttocks saying “ Look our director has all this, I didn’t know she was hiding this

there”, at 195 Sherman Ave Bx, N.Y. , with other employees as witnesses.
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 4 of 10




20. Plaintiff complained to each Def. Noel Francis, Reg. Director BPHN, who reported to

Gloria Wallace VP Family Transitional Services, BPHN.


21. Def. Wallace did not reprimand Ms. Stewart, ignoring and excusing the complaint.


22. Def. Wallace, Def. Stewart were childhood (felling they were untouchable in all

improper actions herein) personal friends of Def. Victor Rivera, and did not respond

pursuant to law appropriately to Plaintiff’s repeated 2020 complaints of hostile work

environment and a sexually charged atmosphere at Def. BPHN at 1195 Sherman Ave Bx.

N.Y.


23. Plaintiff’s complaints included the grabbing of her buttocks by Def. Stewart,

inappropriate picture displayed by Elsa K. Mitchel, and inappropriate loud and open sexual

conversations and speech by Def. Stewart, Elsa K. Mitchel, including having sex with her

husband, positions, “ loudly talking, lack of work ethic and professionalism.


24. Plaintiff complains that Defendants violated clients HIPA rights: Client A complained

that her personal information was being shared, spread, and disseminated, by Def.

Stewart, in 2020, during which time she was also acting unethically in befriending and

socializing with aid recipients and clients of BPHN.


25. Defendants were hostile to Plaintiff’s requests and directives of that there be ethics,

professionalism, and the institution of a no sex atmosphere and no in appropriate

socializing with and between clients, and employees, sharing of cigarettes between clients

and workers, including Def. Stewart, all interfering with BPHN mission and work.
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 5 of 10




26. In March to April 2020 Mr. Rivera, Def., would inappropriately hug and fondly greet Ms.

Byron, making her feel uncomfortable; in the sexually charged, hostile work environment

at BPHN as described herein.


27. RETALIATION, DISCRIMINATION, TERMINATION OF EMPLOYMENT, SEX HARASSMENT

28. That Plaintiff Ms. Byron was terminated from her BPHN employment without just

      cause.

29. That Plaintiff Byron timely filed an EEOC letter complaint.

30. In March 2021 was issued a Right To Sue letter prior to the institution of this suit.

31. That Plaintiff Byron turned down sexual advances at work BPHN during the years of

      her employment there 2020, 2019 from Defendants.

32. That Plaintiff Byron suffered being in a hostile work environment at Def. BPHN of a

      sexually charged atmosphere in 2020, 2019.

33. That Plaintiff Byron had recommendations, commendations, writings, and credentials

      that proved she was more qualified than other employees who kept their jobs or were

      promoted as providing sexual relations to Def. Rivera and his friends and associates at

      Def. BPHN, 2019- 2021.

34. That Plaintiff Byron suffered job discrimination as a black female, when other non

      black females were promoted, maintained employment, and had superior

      compensation than Plaintiff at Def. BPHN 2019- 2021.

35.         2020 SEX HARASSMENT AND HOSTILE WORK ENVIRONMENT
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 6 of 10




36. That Def.. Rivera, had a reputation for demanding and receiving sex from PBHN

      employees and aid recipients, as a condition of their employment, and compensation

      and career advancement and receipt of housing aid by the public clients.

37. In Feb. 2021 a NY Times article detailed a true history of sex abuse claims against Def.

      Mr. Rivera, settlements, secrecy , by employees and aid recipients.

38. In March 2021 Def. Rivera was arrested for bribery, those charges are pending as of the

      filing of this complaint.

39. That in 2019, 2020, 2021 and prior, Plaintiff suffered emotionally while working, and

      after termination, at BPHN as this sex charged atmosphere existed thereat, as a hostile

      workplace environment, where employees were seeking sex from each other, and

      clients, for career advancement, as a an unlawful informal condition of their PBHN

      employment.

40. Plaintiff Byron witnessed the improper hostile work environment at BPHN causing her

      to be upset and suffer anxiety and to seek therapy.

41. Plaintiff Byron was terminated in her employment on Aug. 20, 2020, without just

      cause, and as sex and race discrimination, and retaliation for her complaints.

42. Plaintiff protested her termination, that she worked harder, was more qualified, did

      better work than employees who were promoted and better compensated for having

      sex with Defendant Director Mr. Rivera and his friends/coworkers at BPHN.

43.            POST TERMINATION HARASSMENT, RETALIATION


                        CAUSES OF ACTION


44. Based upon the above facts Plaintiffs assert the following causes of action:
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 7 of 10




                          FIRST ACTION


45. Plaintiffs states a cause of action for unlawful racial discrimination and sex harassment

      as an employee, prohibited by an employer or supervisor, or other employee or agent,

      or contractor of Defendants pursuant to 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42

      U.S.C. s. 21, 2000e 1-17 Civil Rights Act, Ch. 21 Equal Employment Opportunity

      Commission; Sec. 1981 U.S.C. Sect. 703 Title VII, Title 29 Part 38 Labor, 45 Code Fed.

      Reg. Labor sect 73,.735, 306 Sexual Harassment Prohibited, Title 29 Code Fed. Reg.

      Labor, EEOC Labor sect 1604.11 et al related statutes.


                        SECOND ACTION


46. Plaintiffs claims and appends the New York State Statute McKinneys 201g Labor Law,

      N.Y.S. Executive Order 19 Workforce Investment Act 1998. , et al., and related statutes,

      prohibiting employer sexual harassment of their employees, and mandating education

      and supervision of all Defendants




47.                             THIRD ACTION

48. Plaintiffs claims and appends the New York City Title 18 Administrative Code, NYC

      Local Law 95, Sect. 107.1 victims (96) 2018, et al, an relates statutes, prohibiting

      employer sexual harassment of employees and mandating education and supervision
       Case 1:21-cv-02568-MKV Document 9
                                       5 Filed 05/21/21
                                               04/28/21 Page 8 of 10




      of all Defendant to avoid and prevent sex harassment and sex abuse of employees as

      the Plaintiff herein.


                       FOURTH ACTION


49. Plaintiffs claims and appends the common law New York State laws creating actions at

      law for assault, battery, negligence, prima facie tort, sexual assault, unlawful touching.

50.                     FIFTH ACTION

51. That the Defendant City of New York had knowledge of the complaints of racial and

      sex harassment of Director Rivera of employees and aid recipients, the settlements of

      money aid to victims of his harassment.

52. That the Defendant City of New York, ignored the enforcement of all discrimination

      and sex harassment laws against the Defendants, and continually to fund BPHN with

      millions of dollars of tax payer monies, paying and keeping Def. Dir. Rivera in his

      position as director where he was able to continue his and his friends and associates

      campaign of harassment, retaliation, bribery, against of employees and aid recipients




                        DAMAGES ALLEGED
    Case 1:21-cv-02568-MKV Document 9
                                    5 Filed 05/21/21
                                            04/28/21 Page 9 of 10




53. Plaintiff claims statutory damages, all lawful punitive damages, costs, attorney fees

   and disbursements and interest pursuant the U.S., N.Y. S., and N.Y.C. statutes, codes,

   regulations stated and cited above.

54. In addition to the statutory damages and remedies alleged and claimed herein, Plaintiff

   claims as common law damages pursuant to all the New York State claims stated

   above, as the result of the Defendants actions, negligence, omissions, and failures, the

   unlawful touching and sex assault, harassment described herein.

55. Those common law damages are stated supra and infra including all lawful punitive,

   exemplary damages, and compensatory damages.

56. As damages in all actions asserted in this complaint , Plaintiff has suffered the following

   permanent physical and mental injuries and damages including but not limited to:

   Physical, emotional, psychiatric and mental distress and alarm, physical illness, trauma,

   being upset, loss of sleep, unhappiness, that have diminished Plaintiff’s ability to work

   and employment opportunities, so that Plaintiff’s lifelong earning capacity is

   diminished, permanently, and continuing to date, every aspect of her life is damaged.

57. As damages in all actions herein, Plaintiffs have been required to spend monies and to

   seek medical treatment and all manner of therapy for Plaintiff’s permanent injuries and

   damages in the past, present and future as a result of the actions of the Defendants as

   alleged herein.


                     CERTIFICATION AND CLOSING


58. Under F.R.C.P. 11 by signing below I certify to the best of my knowledge, information

   and belief that this complaint:
     Case 1:21-cv-02568-MKV Document 9
                                     5 Filed 05/21/21
                                             04/28/21 Page 10 of 10




 59. This complaint is not being presented: 1. for an improper purpose, such as to harass,

     cause unnecessary delay, or needlessly increase the cost of litigation, 2. Is supported by

     existing law or by non frivolous argument for extending modifying or reversing existing

     law, 3. The factual contentions have evidentiary support, or if specifically so identified

     will likely have evidentiary support after a reasonable opportunity for further

     investigation, or discovery, and 4. The complaint otherwise complies with the

     requirements of Rule 11 FRCP.

 60. Wherefore the Plaintiff demands damages in the amount of one million dollars, as the

     Court and Jury may find, plus all lawful fees, costs, disbursements, 212121including

     punitive damages for the outrageous and unlawful conduct of the Defendants.


Date of Signing :   March 22, 2021


                                S/ MARTIN DRUYAN ESQ.
                                   MARTIN DRUYAN ESQ. ,         NYS 1172188
                                   MARTIN DRUYAN AND ASSOCIATES ATTORNEYS
                                   Attorneys for Plaintiffs
                                   450 7TH AVE N.Y., N.Y. 10123 SUITE 3700
                                    212-279-5577, 917-861 4836
                                    MD@DRUYANLAW.COM
               .
